Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 24, 2021

                                       No. 04-20-00572-CV

                               Bobby HOLLY and Dolores Holly,
                                        Appellants

                                                 v.

                          NEWBERRY RANCHES OF TEXAS LLC,
                                     Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 34257
                        Honorable Enrique Fernandez, Judge Presiding


                                          ORDER

        Appellee’s brief was originally due May 28, 2021. Appellee’s first motion for extension
of time was granted, extending the deadline for filing the brief to June 28, 2021. On June 24,
2021, appellee filed a motion requesting an additional extension of time to file the brief until July
13, 2021. After consideration, we GRANT the motion and ORDER appellee to file its brief by
July 13, 2021.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court